Citation Nr: 0921389	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-33 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to 
October 1959.  He also had subsequent service in the Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2007, a 
statement of the case was issued in August 2007, and a 
substantive appeal was received in October 2007.

In April 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability 
is causally related to noise exposure during active military 
service.

2.  The Veteran's current tinnitus is causally related to 
noise exposure during active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during the 
Veteran's active military service.  38 U.S.C.A. §§ 1101, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

2.  Tinnitus was incurred during the Veteran's active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus, which he contends began 
during active duty.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The lack of any evidence that a claimant exhibited hearing 
loss during service is not fatal to a claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385. . . .  For example, 
if the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Factual Background

In this case, the Veteran contends that he is entitled to 
service connection for bilateral hearing loss and tinnitus as 
a result of acoustic trauma experienced during active duty.  
He reports that he was exposed to noise from gun fire, 
explosions, radio noise, and heavy equipment, and that he was 
never offered hearing protection.  As previously mentioned, 
the Veteran's service treatment records are largely 
unavailable.  The Veteran contends that he sought treatment 
while stationed in Germany for his hearing.  The Veteran's DD 
Form 214 states that his military occupational specialty in 
service was as a radio operator.

The first post-service evidence of the Veteran's claimed 
hearing disability and tinnitus is shown from a private 
medical examination administered in June 2006.  During this 
examination, the Veteran complained of hearing loss and 
ringing in his ears, stated that the tinnitus began during 
service, and attributed both disabilities to service.  The 
Veteran reported that he was exposed to the noise of heavy 
machinery and artillery while in service.  The Veteran's word 
recognition scores using the Maryland CNC Test were 96 
percent for the right ear and 100 percent for the left ear.  
The examiner diagnosed the Veteran with a mild sloping to 
moderate sensorineural hearing loss in the right ear, a mild 
sloping to moderately-severe sensorineural hearing loss in 
the left ear, and tinnitus.

The audiological assessment showed puretone thresholds, in 
decibels, as follows:

Hertz  500	1000	2000	3000	4000
Right	40	40	35	30	40
Left	35	40	30	35	60

The examiner concluded that the Veteran's bilateral hearing 
loss and tinnitus were more likely than not related to his 
military noise exposure.  The examiner did not state whether 
the claims folder was reviewed.

The Veteran asserts that while he was a student at Ball State 
University (formerly Ball State Teacher's College) he was 
required to complete a hearing screening, and that he failed 
the screening.  However, the results from this assessment are 
not available.  The Veteran has submitted a letter from Ball 
State University confirming that hearing screening was 
conducted as far back as the 1950's, but that any records for 
individuals from those screenings are no longer available. 

The Veteran contends that he has been treated on numerous 
occasions by the Lake City, Florida VA Medical Center and the 
Gainesville, Florida VA Medical Center.  However, the only VA 
treatment records on file cover the time period from 
September 2006 to October 2006, and only document a complaint 
regarding a hearing aid.

In April 2009, the Veteran testified during a Board hearing 
in connection with this appeal.  During the hearing, the 
Veteran stated that while in the service he experienced 
significant acoustic trauma via artillery, heavy machines and 
equipment, and that he did not use hearing protection.  The 
Veteran also stated that he had not had significant post-
service exposure to noise or noise trauma, and provided a 
history of continuity of symptomatology since service.

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
current claimed disabilities.

Analysis

The Board observes that the Veteran's DD Form 214 indicates 
that he served as a radio operator, and the Veteran testified 
that during service he had significant exposure to noise 
without the use of hearing protection.  The Veteran's 
testimony also was to the effect that he served on the rifle 
team for a short period during service.  The Board finds his 
testimony to be credible, and in light of the absence of any 
contradictory information in the record, the Board finds it 
reasonable to accept that the Veteran was exposed to 
significant acoustic trauma during service.  He has also 
submitted copies of research documents outlining the duties 
and tasks performed by individuals as a combat engineer.

The Board notes that the results from the June 2006 private 
audiological examination show that the Veteran has a current 
hearing loss disability for VA purposes in both ears and 
tinnitus.  The examiner concluded that it was more likely 
than not that the Veteran's bilateral hearing loss and 
tinnitus were related to his military noise exposure.  It is 
unclear as to whether the examiner reviewed the Veteran's 
claims folder; however, the Board notes that the claims 
folder lacks service treatment records (determined to be 
unavailable due to a fire at the National Personnel Records 
Center) and may not contain all pertinent VA treatment 
records.  Nevertheless, the Board believes considerable 
weight must be afforded to the June 2006 audiological 
examination since it is the only objective medical evidence 
of record documenting the Veteran's claimed bilateral hearing 
loss and tinnitus.

The Board further finds the Veteran's lay statements and 
testimony regarding continuity of symptoms of his hearing 
loss and tinnitus since service to be credible.  As to both 
claims, the Veteran's essential contentions are that he was 
exposed to noise during service, and that his current 
disabilities resulted from such exposure.  The Veteran is 
competent to describe his exposure to loud sounds, and he is 
also competent to testify as to his experience of ringing in 
the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (providing that ringing in the ears is capable of lay 
observation).

In this case, the Board is presented with an evidentiary 
record which is not entirely clear.  However, the Veteran's 
testimony was credible and given the military documentation 
of his assignment to an engineer company and his specialty, 
the Board finds that there is at least a reasonable doubt as 
to noise exposure during service.  With regard to a nexus to 
service, the Veteran's testimony regarding the discovery of 
hearing loss shortly after service as part of an educational 
institution's screening is also credible and the fact that 
such screenings took place is supported by independent 
evidence, even if the individual records from such screenings 
are no longer available.  In other words, the Veteran's 
assertions regarding the time of detection of hearing loss is 
not inconsistent with the other limited evidence of record.  
Finally, there is a medical opinion of record in support of 
the Veteran's claim.  The Board does not believe this opinion 
rendered many years after service to be a strong item of 
evidence in the Veteran's favor as it appears to be based in 
large part on the Veteran's self-reported history rather than 
an independent review of the evidence.  Nevertheless, the 
Board is unable to find that the preponderance of the 
evidence is against the Veteran's claim.  The available 
evidence appears to be in a state of equipoise regarding a 
nexus to service.  Consequently, the benefit-of-the-doubt 
rule applies, and service connection for bilateral hearing 
loss and for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board 
also notes that an RO letter in November 2006 informed the 
Veteran of the manner in which disability ratings and 
effective dates are assigned.  Should the Veteran disagree 
with the RO's actions in this regard in effecting the grants 
of service connection, he may always initiate an appeal with 
a timely notice of disagreement.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is warranted.  Entitlement to service connection for tinnitus 
is warranted.  The appeal is granted as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


